DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. TW108138447 filed on 10/24/2019.
35 USC §112

The amended claim has clarified the indefiniteness .Thus rejection under 112(b) has been withdrawn.

Allowable Subject Matter
Claims 1-3 are allowed.
Regarding Claim 1, the closest prior art of record Mann III (US 20180196014 A1)  (hereinafter Mann)  and Cheng et al (US20180130489A1) teaches following :
Mann III teaches 
a machine tool health monitoring (Para [0002], line 7-10) method, comprising the steps of obtaining a sample health characteristic cluster (Para [0032], line 4-9, “In some examples, the example structural condition monitor apparatus 100 determines the baseline acceleration response (i.e. a sample health characteristic cluster) by obtaining acceleration information from the vibration sensing devices 116,118 during a period of known good health for the field device 104”. As per Para [0018], line 11-14, the , 
Obtaining a current health characteristic cluster (Para [0030], line 1-5, “operational acceleration response “. As per Para [0018], line 11-14, the “vibration information “and acceleration information” are used interchangeably. So baseline acceleration response can be interpreted to contain vibration response too) and
 judging health status, the step of obtaining a sample health characteristic cluster (Para [0032], line 4-9, “In some examples, the example structural condition (i.e. health status) monitor apparatus 100 determines the baseline acceleration response (i.e. a sample health characteristic cluster) by obtaining acceleration information from the vibration sensing devices 116,118 during a period of known good health for the field device 104”. As per Para [0018], line 11-14, the “vibration information “and acceleration information” are used interchangeably. So baseline acceleration response can be interpreted to contain vibration response too ) being to use a predetermined plurality of vibration sensors (Fig 1, element 116 and 118, Para[0028], line 1-6) on a plurality of components of a machine tool ( Para[0018], line 1-7) and to drive motors of said machine tool to excite said machine tool using an electronic device (Para[0026], line 9-12,” electrically actuated valve” while the health status of said machine tool is good, and
 Then to perform a diagnostic process during an excitation process to obtain a characteristic cluster consisting of a plurality of modals (Para [0021], line 11-20, “natural frequency”. Check reference Nikolaos et al. “Modal Analysis, January 2015”, Page 3 “natural mode of vibration. ), and then to define said characteristic cluster as a sample health characteristic cluster ( Para[0021], line 1-7, “ baseline acceleration information” for at least one vibration sensing device), 
said diagnostic process comprising a vibration transmissibility (Fig 3, element 304) obtaining procedure, a curve fitting procedure (Para [0021], line 1-5) and a modal establishing procedure (Fig 2, element 260, “modal “is interpreted as natural frequency. Check reference Nikolaos et al. “Modal Analysis, January 2015”, Page 3 “natural mode of vibration”), wherein: 
said vibration transmissibility obtaining procedure is to use said electronic device to read the data sensed by said plurality of vibration sensors every predetermined period of time, and to calculate the multiple vibration transmissibilities Taj measured by said plurality of vibration sensors (Fig 2, Para [0039], Line 8-11) locations (Fig 2, element 116 and 118 showing two sensors in two locations),
the step of judging the health status is to compare said current health characteristic cluster with said sample health characteristic cluster (Para [0024], line 1-12), and to determine that the current state of said machine tool is unhealthy when the difference is greater than a safety threshold, otherwise it is judged to be healthy (Fig 3, element 312 and 314, when certain threshold is met the machine is healthy and no alert).  
Cheng teaches transmissibilities Tij measured by said plurality of vibration sensors according to formula (1), where i and j respectively represent said vibration sensors installed in different locations, 
    PNG
    media_image1.png
    56
    258
    media_image1.png
    Greyscale
            formula (1) (Para[0062], equation 2)
where k refers to different dimensions of a coordination system of the machine tool, N is a maximum of k, Hik(s) and Hjk(s) are transfer functions, Fk(s) is an external force applied to the machine tool (Para[0063], Fig 1, machine tool 3)the transfer function Hik(s)  is calculated by  formula (2) .

    PNG
    media_image2.png
    50
    344
    media_image2.png
    Greyscale
 formula (2) (Para [0063], equation 3) 
where φ is the modal vector, L is the modal participation factor, X is the pole of the system, and resonance occurs when iω approaches the pole of the system, at which point the said formula (1) will become the formula (3) described below: 
    PNG
    media_image3.png
    57
    757
    media_image3.png
    Greyscale

(Para [0064]-[0065], equation 4 represents same equation as this formula 3 after external force F (k) is canceled out.

However the prior art alone or in combination fails to anticipate or render obvious 
   said singular value decomposition procedure is to combine said plurality of vibration transmissibilities Tij into a vibration transmissibility matrix as shown in the following formula (4), and then to use the singular value decomposition method to decompose said vibration transmissibility matrix by the following formula (5) so as to obtain the singular value of said vibration transmissibility matrix,
    PNG
    media_image4.png
    1
    1
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    402
    973
    media_image5.png
    Greyscale
where the diagonal element Ϭk(s) in the above formula (6) is the singular value; said curve fitting procedure is to take the reciprocal of Ϭ2 in formula (6) and to perform a curve fitting procedure and then to define the multiple peaks of the fitted curve as natural frequencies; 
 said modal establishing procedure is based on said plurality of natural frequencies to establish a plurality of current modals φh of said machine tool according to the following formula (7), each said current modal taking a φh as an example, 
    PNG
    media_image6.png
    39
    526
    media_image6.png
    Greyscale
where said plurality of current modals φh are defined as a characteristic cluster; 
 the step of obtaining a current health characteristic cluster is to use said electronic device to drive the motors of said machine tool for exciting said machine tool after a predetermined time has elapsed in the step of obtaining a sample health characteristic cluster and then to perform said diagnostic process during the excitation process so as to obtain a characteristic cluster composed of a plurality of modals φh, and then to define said characteristic cluster as a current health characteristic cluster in combination with the rest of the claim limitations as claimed and defined by applicant.

	
    PNG
    media_image4.png
    1
    1
    media_image4.png
    Greyscale
 
 Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
1. Cheng et al. (US 20190162704 A1) (Fig 10B, S105, S106-singular value decomposition process). Para [0066], equation 2, Para [0067], equation 3, Paragraph [0068], equation 4 corresponds to formula 1, 2, 3 of the current application. However  publication date (May 30, 2019) not being one year earlier than priority date (October 24, 2019) of current application, this  art is not considered.

2. Devriendt et al (Devriendt, Christof, and Patrick Guillaume. "Identification of modal parameters from transmissibility measurements." Journal of Sound and Vibration 314.1-2 (2008): 343-356.) - Discusses the measurement of transmissibility in structural system (Abstract)


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AEYSHA N SULTANA whose telephone number is (469)295-9239. The examiner can normally be reached on 8:00PM-4PM, CST, Monday -Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,  Arleen M. Vazquez   can be reached on (571) 272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


AEYSHA. SULTANA
Examiner
Art Unit 2862


/Catherine T. Rastovski/Primary Examiner, Art Unit 2862